Citation Nr: 0815434	
Decision Date: 05/09/08    Archive Date: 05/14/08	

DOCKET NO.  02-04 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for Hodgkin's disease as 
secondary to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1968 to 
May 1972.  He served as a supply specialist with the US Air 
Force at Korat Air Base (AB), Thailand, from September 1970 
to September 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The case was 
initially remanded by the Board in November 2003 for VCAA 
compliance and for an attempt to confirm the veteran's claim 
that herbicides were used at or around Korat AB at or around 
the time that he was stationed there.  On remand, a response 
was received from the National Personnel Records Center 
(NPRC) and the US Armed Services Center for Unit Records 
Research (USASCURR).  At the conclusion of development, the 
RO continued it's earlier denial and, in direct response to 
written arguments submitted by the veteran's representative, 
the Board again remanded the appeal in May 2005 for another 
attempt to confirm the veteran's claims of exposure to 
herbicide agent at Korat AB Thailand, to include requests 
made to the Department of Defense (DOD)/US Air Force (USAF) 
and an additional request to USASCURR.  Responses from these 
agencies were received and the case has been returned to the 
Board for appellate review.  The Board finds that all 
development requested on remand has been completed in full 
and the case is now ready for appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  During part of the Vietnam Era, the veteran was stationed 
in Thailand, and there is no evidence nor argument from the 
veteran that he served at any time within the Republic of 
Vietnam on temporary duty or otherwise.  

3.  A clear preponderance of the evidence on file is against 
a finding that the veteran was exposed to herbicides during 
service at Korat AB Thailand.  

4.  Hodgkin's disease was not shown to have manifested during 
or to a compensable degree within one year after service 
separation; Hodgkin's disease was first diagnosed many years 
after service and is entirely unrelated to any incident, 
injury or disease of active military service.  


CONCLUSION OF LAW

Hodgkin's disease was not incurred or aggravated during 
service, and service connection for Hodgkin's disease may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was initially provided formal VCAA notice in 
September 2001, prior to the issuance of the December 2001 
rating decision now on appeal.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Following the Board's initial 
November 2003 remand, the veteran was again provided formal 
VCAA notice in July 2004, which was more specifically 
tailored to the evidence necessary to substantiate a claim 
for service connection for a disease which may be presumed as 
attributable to herbicide exposure.  

The veteran's service medical and service personnel records 
have been collected, the veteran submitted fairly extensive 
private medical records confirming his diagnosis and 
treatment for Hodgkin's disease in or around 2000, and 
pursuant to Board remand, inquiries have been made to NPRC, 
DOD/USAF, USASCURR in compliance with directives regarding 
proper development of herbicide exposure cases with alleged 
exposure outside the limits of the Republic of Vietnam.  All 
known available evidence has now been collected for review.  
It is clear from a review of the record during the lengthy 
pendency of this appeal that the veteran has actual notice of 
the evidence necessary to substantiate his claim, including 
evidence confirming exposure to herbicide agent during his 
overseas service in Thailand.  At this stage, all known 
available evidence has been collected, and the veteran does 
not argue nor does the evidence on file suggest that there 
remains any additional evidence which has not been collected 
for review.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
Hodgkin's disease, which is shown to have become manifest to 
a compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service in Vietnam includes service in other locations if the 
conditions of service involve duty or visitation in Vietnam.  
Service in Vietnam from January 1962 to May 1975, together 
with the development of Hodgkin's disease manifested 
subsequent to such service is sufficient to establish service 
connection for that disease.  38 C.F.R. § 3.313.  

It is presumed that any veteran who physically served in the 
Republic of Vietnam from 1962 to 1975 was exposed to 
herbicide agents, including an herbicide referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6).  
Additionally, it is now known that herbicide agents, 
including Agent Orange, were stored, tested, and used in 
certain locations throughout the world outside of Vietnam.  
Claims from veterans who served in or near these identified 
locations in or around the periods identified must be 
developed for evidence of actual exposure.  If a veteran is 
shown to have had actual exposure, then the presumptions 
found in 38 C.F.R. § 3.309(e) are to be applied.  

Analysis:  The clinical evidence on file reveals that the 
veteran was diagnosed and treated for Hodgkin's disease in or 
around the year 2000 and thereafter.  While it is likely that 
the actual initial manifestation of this disease may have 
preceded the initial diagnosis for some period of time, there 
is certainly no evidence on file in the service medical 
records or the year following service which would in any way 
support a finding that Hodgkin's disease actually manifested 
during service.  The veteran does not argue that it did, and 
it is clear that Hodgkin's disease initially manifested many 
years after he was separated from military service.  

In advancing his claim filed initially in April 2001, it has 
been the veteran's central contention that his Hodgkin's 
disease  is causally attributable to his personal exposure to 
herbicide agent and/or Agent Orange during his one year of 
service as a USAF supply specialist stationed at Korat AB 
Thailand, from September 1970 to September 1971.  The veteran 
does not argue, and the service personnel records do not show 
that he was on temporary duty (TDY) or otherwise physically 
present in Vietnam or the contiguous waters at any time 
during his overseas tour.  

The veteran has written that he was the assistant NCOIC of 
the special inventory supply section at Korat AB with 
physical responsibility to account for all items of supply.  
He wrote that Agent Orange was stored at his facility and 
marked as "Defoliate."  He further wrote that his unit was 
tasked with maintaining an adequate supply of this product, 
and that the perimeter of Korat AB was defoliated with Agent 
Orange during his tour at that location.  In support of his 
claim, the veteran submitted a statement of a fellow service 
member who wrote that both he and the veteran were assigned 
to the Korat AB supply unit, and that they were both exposed 
to "numerous kinds of defoliates, insecticides, pesticides, 
petroleum, oils, lubricants and herbicides."  The fellow 
servicemen wrote that these chemicals were counted and 
inspected by the veteran on a continuing basis due to leakage 
and damaged barrels arriving from other supply depots.  He 
wrote that he and the veteran were exposed to these chemicals 
on their skin, food, and in the air they breathed.  He wrote 
that when the shelf life of these chemicals expired, he 
transported them to an open pit and burned them under the 
veteran's supervision.  

Over the years that the laws and regulations governing 
diseases which may be presumed attributable to exposure to 
herbicides has been developed, extensive research by DOD and 
VA has resulted in a listing of all known times and locations 
that herbicide agents have been stored, used, and tested from 
as early as the 1940's forward.  This listing is available 
online and has been referred to by the veteran in written 
statements of argument.  The Board notes that this listing 
includes three notations with respect to Thailand.  Two of 
them are essentially identical in noting that Agent Orange 
and other herbicides were used in Thailand in a large scale 
test program and field tests "in defoliation of upland 
forests or jungle vegetation representative of SEA (Southeast 
Asia)."  The dates for use are listed as 1964-65.  A third 
listing for Thailand, also in 1964-65, notes that an 
extensive series of tests were conducted in collaboration 
with the military research and development center of Thailand 
to perform on-site evaluation of phytotoxic chemicals on 
vegetation, and this entry indicates that testing took place 
at the replacement training center of the Royal Thai Army 
near Pranburi, Thailand.  Pranburi, Thailand, is physically 
located around 250 miles southwest of Korat Air Base on the 
shoreline of the Gulf of Thailand.  

In response to a specific request for research and 
information made by the RO to NPRC, the National Personnel 
Records Center responded that there was no official record of 
the veteran's exposure to herbicide agents in their system of 
records.  

In response to a request for research and evidence to the US 
Armed Services Center for Unit Records Research, that agency 
responded in March 2005 that they could not document that 
herbicides were sprayed, stored, tested, or transported at 
Korat AB Thailand during 1970 or 1971.  They were unable to 
verify that the veteran was exposed to herbicides during his 
tour in Thailand.  That unit's research indicated that 
herbicides were not sprayed near US personnel in Thailand.  
Herbicides were only sprayed in Thailand for test purposes in 
the early and mid-1960's in remote jungle areas.  

In response to a request for information, the Department of 
the Air Force Historical Research Agency, at Maxwell AFB 
Alabama, wrote in June 2007, that Korat AB Thailand was never 
used as a storage site, nor were agents pink, green, purple, 
blue, orange, orange II, white, Dinoxol, or Trinoxol, used on 
that base.  As a result, this Agency did not have any bills 
of lading or other stock keeping documents reflecting storage 
of any herbicide agents at Korat AB Thailand.  The only 
aerial spraying documented in their system of records was 
insecticides sprayed in October 1966.  This agency further 
reported that the primary storage facilities for herbicide 
for the Air Force were located at DaNang, Phu Cat, and Bein 
Hoa AB's in Vietnam, not at Korat AB Thailand.  

Finally, in October 2007, the USASCURR wrote that they could 
not document or verify that the veteran was exposed to 
herbicides while serving at Korat AB Thailand.  Their 
research indicated that herbicides were sprayed in 1964 and 
1965 in a coastal area near Pranburi, Thailand.  They noted 
that Korat was not on the Department of Defense listing of 
areas sprayed outside the Republic of Vietnam, and that the 
veteran's name was not listed on available rosters of 
Operation Ranch Hand personnel.  Additionally, this agency 
stated that available unit histories did not mention or 
document herbicide spraying, testing, or storage at Korat AB 
Thailand.  

The Board finds that a preponderance of the evidence on file 
is against a finding that the veteran was exposed to 
herbicide agents and/or Agent Orange anytime during his tour 
of duty at Korat AB Thailand from September 1970 to September 
1971.  Although the veteran and a co-worker allege that they 
maintained a supply of Agent Orange or other herbicides in 
their USAF supply unit at that overseas location in Thailand, 
and that these herbicides were used in base maintenance and 
perimeter vegetation clearing, and that stores of these 
chemicals leaked and were destroyed during their assignment 
at that location, their statements are simply outweighed by 
the objective research conducted by all known available 
Government repositories of information.  

It is certainly clear that some amounts of herbicide and 
Agent Orange were used in a testing program in Thailand in 
1964 and 1965, and that such tests were terminated some five 
years before the veteran was initially assigned to Korat AB 
Thailand.  The only well documented geographic location where 
herbicide agents are documented to have been used was at a 
Thai Army Base near Pranburi, Thailand, some 250 miles 
southwest of Korat Air Base.  The other DOD entries on the 
list are not so specific as to locations, but they are 
consistently specific in indicating that these were test 
programs to determine the effectiveness of herbicides in 
defoliation of upland forests of jungle vegetation, and 
USASCRUR specifically noted that their research indicated 
that herbicides were not sprayed near US personnel in 
Thailand but were only sprayed as test purposes in remote 
jungle areas.  Finally, the Department of the Air Force 
Historical Research Agency, who might be expected to have 
more specific evidence with respect to Air Force 
installations worldwide, stated that Korat AB Thailand was 
"never used as a storage site" nor were any of multiple 
herbicides, including Agent Orange, "used on that base."  

While it may be factually correct, as stated by the veteran's 
fellow servicemen, that the supply unit at Korat Air Base in 
1970 and 1971 had in their possession various chemicals, 
defoliants, insecticides, pesticides, petroleum, oils, 
lubricants, a clear preponderance of the evidence on file 
does not show that herbicides giving rise to the list of 
presumptive diseases were either stored or used at or near 
Korat Air Base in 1970 and 1971.  Agent Orange was used at 
Pranburi some 250 miles away from Korat and at various other 
remote jungle locations some five or more years before the 
veteran was assigned to Korat Air Base, Thailand.  The 
objective evidence on file reveals that Agent Orange or like 
herbicides were used in a testing program only in Thailand, 
and they were not used in widespread defoliation for the 
purpose of protecting US personnel engaged in combat with the 
enemy, as was the case throughout the Republic of Vietnam.  
There is certainly no objective evidence which shows that 
Agent Orange or like herbicides were used for general base 
maintenance at any time and at any location in Thailand.  

Again, the Board finds that a clear preponderance of the 
evidence on file is against a finding that the veteran was 
actually exposed to Agent Orange or like herbicide agents at 
any time during his service in Thailand in 1970 and 1971.  A 
presumption by law and regulation has been applied to all US 
personnel who ever served in the Republic of Vietnam at any 
time from 1962 to 1975 primarily because such vast quantities 
of herbicide agent were used in that country during the 
Vietnam war.  No evidence reveals that such quantities of 
herbicide were ever used at any time in Thailand or any other 
location worldwide outside of the Republic of Vietnam.  In 
the absence of objective evidence demonstrating that the 
veteran was actually exposed to Agent Orange or other like 
herbicides during his service in Thailand, there can be no 
presumption that his remote onset of Hodgkin's disease is 
causally attributable to such exposure during his period of 
military service.  


ORDER

Entitlement to service connection to Hodgkin's disease as 
secondary to exposure to herbicide agents is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


